         Case 3:18-cv-02020-VAB Document 42 Filed 06/06/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


                                                        )
KWANDO YEBOAH, ET. AL.                                  )
                                                        )
                          Plaintiffs,                   )
              v.                                        )
                                                        )       Case No. 18-CV-2020
BANK OF AMERICA, N.A., ET. AL.,                         )
                                                        )
                          Defendants.                   )
                                                        )
                                                        )

    NOTICE CONCERNING FAILURE TO RESPOND TO MOTION TO DISMISS

       Defendant Bank of America, N.A. (“BANA”), hereby provides notice that Plaintiffs

Kwando and Cheryl Yeboah (“Plaintiffs”) have failed to respond to BANA’s Motion to Dismiss

dated April 26, 2019. Dkt. No. 29. Plaintiffs’ response to BANA’s Motion to Dismiss was due

May 17, 2019. Id.




Dated: June 6, 2019


                                        Bank of America, N.A.
                                        By its attorneys,

                                        BY:___________/s/_____________
                                          Zachary Grendi (ct29680)
                                          Zeichner Ellman & Krause LLP
                                          1 Landmark Square
                                          4th Floor
                                          Stamford, CT 06902
                                          (203) 622-0900
                                          (203) 862-9889 (fax)
                                          zgrendi@zeklaw.com
         Case 3:18-cv-02020-VAB Document 42 Filed 06/06/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

                I hereby certify that on June 6, 2019, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System:

Kwadwo Yeboah
39 Ridge Blvd
East Granby, CT 06026

Cheryl L. Yeboah
39 Ridge Blvd
East Granby, CT 06026


                                              _______/s/________________________
                                              Zachary Grendi




                                                -2-
